336 F.2d 914
In re Subpoena served upon Eugene M. ZUCKERT, Secretary of the Air Force.
No. 18288.
United States Court of Appeals District of Columbia Circuit.
January 8, 1964.

Appeal after Remand from 316 F.2d 336.
Mr. Alan S. Rosenthal and Miss Kathryn H. Baldwin, Attys., Dept. of Justice, were on the pleadings for appellant.
Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., also entered appearances for appellant.
Messrs. Harry S. Wender and Jules Fink, Washington, D. C., were on the pleadings for appellee Jack S. Machin.
Before WASHINGTON, DANAHER and BURGER, Circuit Judges, in Chambers.
PER CURIAM.


1
Upon consideration of appellant's motion for a stay pending appeal, appellee's opposition thereto, appellee's motion for summary affirmance, appellant's opposition to appellee's motion for summary affirmance, and appellee's reply to appellant's opposition to motion for summary affirmance, and it appearing that no claim has been made that state or military secrets are in danger of being improperly revealed, and it further appearing to the court that said motion for a stay is premature, and due consideration having been had thereon, it is


2
ORDERED that appellant's motion for a stay pending appeal is hereby denied; and it is


3
FURTHER ORDERED that the District Court may proceed to examine the entire file in camera with directions that upon determination by the District Court of the particular non-privileged documents, if any, it proposes to disclose in whole or in part to plaintiff Machin as being "mechanics' reports" within the meaning of the opinions rendered herein by this court, appellant shall be notified and given five (5) days within which to file objections thereto and if the objections, if any, are overruled in whole or in part the District Court shall stay its order for a period of five (5) days so as to permit a renewed application to this court in this case for such relief as appellant may be advised to seek; and it is


4
FURTHER ORDERED that appellee's motion for summary affirmance is hereby dismissed as moot.